NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER




                                                  Electronically Filed
                                                  Intermediate Court of Appeals
                                                  CAAP-XX-XXXXXXX
                                                  22-SEP-2022
                                                  08:22 AM
                                                  Dkt. 83 OCOR


                           NO. CAAP-XX-XXXXXXX

                 IN THE INTERMEDIATE COURT OF APPEALS

                         OF THE STATE OF HAWAI#I


              LUKELA S. MEYERS, Plaintiff-Appellant, v.
               CHRISTINA K. MEYERS, Defendant-Appellee

          APPEAL FROM THE FAMILY COURT OF THE SECOND CIRCUIT
                         (FC-D NO. 15-1-0251)


                           ORDER OF CORRECTION
                 (By:   Wadsworth, J., for the court1/)

          IT IS HEREBY ORDERED that the Opinion of the Court,
filed on August 25, 2022, and the Order Denying Motion for
Reconsideration and Dismissing Motion for Extension of Time to
File a Motion for Reconsideration, filed on September 14, 2022,
is corrected as follows:
          In the case caption, the court in which the appeal is
taken is corrected by replacing the word "CIRCUIT" with "FAMILY"
so that the line reads:

              APPEAL FROM THE FAMILY COURT OF THE SECOND CIRCUIT

          The clerk of the court is directed to take all
necessary steps to notify the publishing agencies of this change.

            DATED:   Honolulu, Hawai#i, September 22, 2022.


                                          /s/ Clyde J. Wadsworth
                                          Associate Judge


     1/
            Ginoza, Chief Judge, and Leonard and Wadsworth, JJ.